Citation Nr: 0634763	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.B. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1964 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The record shows that the RO previously denied service 
connection for post-traumatic stress disorder in an 
unappealed rating decision in January 2000.  By operation of 
law, the unappealed rating decision became final (hereinafter 
also referred to as finality). 38 U.S.C.A. § 7105.  On the 
current claim, the RO adjudicated the claim on the merits 
without regard to finality. 

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality had attached to the 
previous rating decision, denying service connection for 
post-traumatic stress disorder. 


FINDINGS OF FACT

1. In a rating decision in January 2000, the RO denied the 
claim of service connection for post-traumatic stress 
disorder; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.

2. The additional evidence presented since the rating 
decision in January 2000 by the RO is cumulative or redundant 
of evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

As new and material evidence has not been presented, the 
rating decision in January 2000 by the RO, denying service 
connection for post-traumatic stress disorder, is final and 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in February 2003 and July 2003.  The notices informed 
the veteran of the type of evidence needed to substantiate 
the underlying claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service. The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim. The 
notices included the general effective-date provision for 
service connection, that is, the date of receipt of the 
claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of service connection claim, except for he degree of 
disability); and of Kent v. Nicholson, 20 Vet.App. 1 (2006) 
(the elements of a new and material evidence claim, except 
for the evidence necessary to reopen the claim). 

To the extent that the degree of disability assignable was 
not provided since the claim to reopen is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
the notice required under Dingess at 19 Vet. App. 473. 

To the extent the type of evidence to reopen the claim was 
not provided, the RO specifically requested that the veteran 
provide evidence of a diagnosis of post-traumatic stress 
disorder, the lack of which was the basis for the previous 
denial of the claim by the RO in January 2000.  Also, the 
veteran testified about a diagnosis of post-traumatic stress 
disorder at his hearing before a Decision Review Officer in 
July 2004.  Because there is no reasonable possibility that 
further notice would aid in substantiating the claim, any 
deficiency as to VCAA compliance is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service medical 
records, VA records, and private medical records identified 
by the veteran to include those from AUXI Healthcare 
Services, Hoerster Clinic, G.M., DO, Travis County Health 
Department, and Northeast Austin Health Center.  The RO has 
also obtained documentation relating to the history of 
various squadrons (including the veteran's squadron, as 
identified by him) stationed at NAS, Chase Field, Beeville, 
Texas.  Under the duty to assist, a VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the 
veteran has not identified any additionally evidence for 
consideration and as no additional evidence remains to be 
obtained, no further assistance to the veteran is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in January 2000, the RO denied service 
connection for post-traumatic stress disorder on grounds that 
there was no diagnosis of a post-traumatic stress disorder 
and no supporting evidence of an in-service stressor. 

In a letter, dated in January 2000, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights. The notice included the veteran's right 
to appeal the adverse determination by filing a notice of 
disagreement within one year from the date of the letter.  As 
the veteran did not file a notice of disagreement, the rating 
decision by the RO in January 2000 became final by operation 
of law, except the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156 (2006).

The evidence of record at the time of the rating decision in 
January 2000 is summarized as follows.

Service personnel records show that the veteran served on 
active duty in the Navy from August 1964 to January 1968, 
during which he had no foreign service.  The service medical 
records do not show any complaints, diagnosis, or treatment 
of a psychiatric disorder.  After service, VA records show 
that the veteran was seen in November 1998 with complaints of 
depression.  In May 1999, the veteran underwent psychological 
testing for the purpose of clarifying a psychiatric 
diagnosis.  Although the examiner at that time noted that the 
veteran displayed symptoms of post-traumatic stress disorder, 
the examiner stated that the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.  
The diagnostic impressions then were anxiety disorder and 
major depressive disorder.  In March 1999, a private 
physician reported a diagnosis of depression. 



Current Claim to Reopen 

As the unappealed rating decision in January 2000 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  3 
U.S.C.A. § 5108.

In August 2002, the veteran filed the current application to 
reopen the claim of service connection for post-traumatic 
stress disorder.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the rating decision 
in January 2000 consists of the following.

The evidence includes additional service personnel records; 
VA records, dated from 1993, private medical records, dated 
from 1998, including those from AUXI Healthcare Services, 
Hoerster Clinic, G.M., DO, Travis County Health Department, 
and Northeast Austin Health Center); documents pertaining to 
the history of various squadrons, including the veteran's 
squadron, as identified by him, stationed at NAS, Chase 
Field, Beeville, Texas; statements from two of the veteran's 
friends who have knowledge of his disabilities; statements of 
the veteran, including those describing in-service stressors; 
and testimony of the veteran and a witness.  

To the extent that certain copies of VA records and private 
medical records, dated from 1997 to 1999, show treatment for 
depression or anxiety disorder and not post-traumatic stress 
disorder, the evidence is cumulative of evidence previously 
considered by the RO in the rating decision in January 2000 
rating decision and does not constitute new and material 
evidence.  38 C.F.R. § 3.156.

The additional VA records show depression and anxiety as 
early as 1993 with a history, dating to 1981, but none of the 
records show a diagnosis of post-traumatic stress disorder.  
Private medical records likewise do not show a diagnosis of 
post-traumatic stress disorder.  While records, dated in 
March 2002, indicate that the veteran had a history of post-
traumatic stress disorder, one record even states that the 
history was related to events associated with the Vietnam 
war, despite the fact that the veteran never served in 
Vietnam, the examiners did not evaluate the veteran for post-
traumatic stress disorder.  Consequently, the evidence does 
not relate to the to the unestablished fact necessary to 
substantiate the claim, that is, a diagnosis of post-
traumatic stress disorder and it is not new and material.  

In July 2004, the veteran testified as to the stressors that 
he alleges has resulted in the diagnosis of post-traumatic 
stress disorder.  He also submitted statements from two long-
time friends who stated that they were familiar with the 
veteran's medical conditions.  One friend believed that the 
veteran has post-traumatic stress disorder.  

Where, as here, the determinative issue involves a question 
of a medical diagnosis, competent medical evidence is 
required to substantiate the claim.  The veteran and the 
witnesses are lay people and are not competent to offer an 
opinion on a medical diagnosis, and consequently the 
veteran's statements and testimony and the statements of the 
other witnesses do not constitute medical evidence to reopen 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

As for evidence of an in-service stressor, while the evidence 
is new, it is not material because it does relate to the 
unestablished fact necessary to substantiate the claim, that 
is, a diagnosis of post-traumatic stress disorder and it is 
not new and material. 


For the above reasons, the additional evidence is not new and 
material. Therefore, the claim is not reopened. 



ORDER

As new and material evidence has not been presented, the 
claim of service connection for post-traumatic stress 
disorder is not reopened, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


